                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

DENZIL A. LAWRENCE,
#922291,
               Plaintiff,

       vs.                                                  Case No. 18-CV-1474-MJR

JARRETT BROOKS,
MICHAEL MCDONALD,
DOUG HOGAN, and
JOHN/JANE DOE,
               Defendants.

                               MEMORANDUM AND ORDER


REAGAN, Chief Judge:

       Plaintiff Denzil Lawrence, an inmate at Chester Mental Health Center, brought this action

for deprivations of his constitutional rights pursuant to 42 U.S.C. § 1983. The Complaint did not

survive screening under 28 U.S.C. § 1915A and was dismissed without prejudice on September

10, 2018. (Doc. 10). Plaintiff was granted leave to file a First Amended Complaint on or before

October 9, 2018. (Doc. 10). However, he was warned that the action would be dismissed with

prejudice and that the dismissal would count as a “strike” under 28 U.S.C. § 1915(g), if he failed

to file an amended complaint by the deadline. Id.

       Plaintiff missed the deadline. More than a week has passed since it expired. He has not

requested an extension or filed an amended complaint.

       The Court will not allow this matter to linger indefinitely. Accordingly, this action shall

be dismissed with prejudice for failure to comply with a Court Order (Doc. 10) and/or prosecute

his claims. See FED. R. CIV. P. 41(b). The dismissal counts as one of Plaintiff’s three allotted

“strikes” within the meaning of 28 U.S.C. § 1915(g).



                                                1
                                            Disposition

       IT IS HEREBY ORDERED that this action is DISMISSED with prejudice, based on

Plaintiff’s failure to comply with the Court Order to file a First Amended Complaint and

Plaintiff’s failure to prosecute his claims. See FED. R. CIV. P. 41(b); Ladien v. Astrachan, 128

F.3d 1051 (7th Cir. 1997); Johnson v. Kamminga, 34 F.3d 466 (7th Cir. 1994). This dismissal

counts as one of Plaintiff’s three allotted “strikes” within the meaning of § 1915(g).

       Plaintiff is further ADVISED that his obligation to pay the filing fee for this action was

incurred at the time the action was filed. Therefore, the filing fee of $350.00 remains due and

payable. See 28 U.S.C. § 1915(b)(1); Lucien v. Jockisch, 133 F.3d 464, 467 (7th Cir. 1998).

       If Plaintiff wishes to appeal this Order, he must file a notice of appeal with this Court

within thirty days of the entry of judgment. FED. R. APP. 4(a)(1)(A). If Plaintiff does choose to

appeal, he will be liable for the $505.00 appellate filing fee irrespective of the outcome of the

appeal. See FED. R. APP. 3(e); 28 U.S.C. § 1915(e)(2); Ammons v. Gerlinger, 547 F.3d 724, 725-

26 (7th Cir. 2008); Sloan v. Lesza, 181 F.3d 857, 858-59 (7th Cir. 1999); Lucien, 133 F.3d at

467. He must list each of the issues he intends to appeal in the notice of appeal, and a motion for

leave to appeal in forma pauperis must set forth the issues Plaintiff plans to present on appeal.

See FED. R. APP. P. 24(a)(1)(C). Moreover, if the appeal is found to be nonmeritorious, Plaintiff

may also incur another “strike.” A proper and timely motion filed pursuant to Federal Rule of

Civil Procedure 59(e) may toll the 30-day appeal deadline. FED. R. APP. P. 4(a)(4). A Rule 59(e)

motion must be filed no more than twenty-eight (28) days after the entry of judgment, and this

28-day deadline cannot be extended.

       The Clerk’s Office is DIRECTED to close this case and enter judgment accordingly.




                                                 2
IT IS SO ORDERED.

DATED: 10/17/2018


                        s/ Michael J. Reagan
                        Chief Judge
                        United States District Court




                    3
